Case 2:20-cr-00078-Z-BR Document 34 Filed 01/19/21 Page1of1 PagelD 77

 

 

 

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURT _ USS. DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEx AS eee ED OF TEXAS
AMARILLO DIVISION
JAN 19 2021
UNITED STATES OF AMERICA CLERK, US. DISTRICT COURT
a
Plaintiff, § aaa
§
V. § 2:20-CR-78-Z-BR-(1)
§
JESSE LYNN DOWNS §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On January 4, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Jesse Lynn Downs filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of
record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Jesse Lynn Downs was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant
Jesse Lynn Downs; and ADJUDGES Defendant Jesse Lynn Downs guilty of Count Three in violation
of 18 U.S.C. §§ 924(c)(1)(A) and 924(c)(1)(A)(i). Sentence will be imposed in accordance with the

Court’s sentencing scheduling order.

SO ORDERED, January 7 , 2021.

 

MAYTHEW J| KACSMARYK
TED STATES DISTRICT JUDGE
